Citation Nr: 0703510	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code 
(Chapter 35). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and L.L.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  The appellant is the veteran's stepdaughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In February 2005, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In May 2005, additional evidence was submitted to the Board 
without a waiver of the right to have the evidence initially 
reviewed by the RO.  The evidence relates to the question of 
whether the appellant should be considered a member of the 
veteran's household for the purpose of establishing 
eligibility for Chapter 35 benefits.  The term "household" 
includes a stepchild who does not reside with the veteran, 
and the stepchild receives at least half her support from the 
veteran.  38 U.S.C.A. § 3.57(a) and (b) (as interpreted by VA 
at M21-1MR, Part III, Subpart iii, Chap. 5, Sec. G, para. 
42); 38 C.F.R. § 3.807(d). 

To ensure procedural due process, the case is REMANDED for 
the following action:

Adjudicate the claim of whether the 
appellant is entitled Chapter 35 benefits, 
considering the additional evidence on the 
question of whether she receives at least 
half her support from the veteran.  If the 
determination remains adverse, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


